DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply dated 03/09/2021.
Claims 1-5, 8-20, 23-29 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, 14-20, 23-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs (US 2014/0046398A1) [cited previously] in view of Kaula (US 2016/0361542 A1) [cited previously] and in further view of Kroll (US 2013/0035735 A1) [cited previously].
Re. claims 1 and 15-16, Sachs teaches a method/system of setting a therapeutic dose of a neuromodulator implanted into a patient, wherein the therapeutic dose comprises a therapeutic dose duration including a therapy ramp-up time to reach a peak modulation voltage (figure 9 – time as On Ramp shown as the ramp-up time to reach the maximum voltage)  and a sustained peak modulation time 
wherein the therapy ramp-up time is a set percentage of the therapeutic dose duration (figure 9, ramp up time to reach maximum stimulation amplitude is shown to be a part/percentage of the total time of the stimulation cycle). 
Sachs does not teach applying a test voltage, determining a target sensation intensity modulation voltage, estimating the peak modulation voltage as a function of the target sensation intensity modulation voltage, and setting the therapeutic dose using the estimated peak modulation voltage.
Kaula teaches a method/system comprising:
applying a test voltage ramp from the neuromodulator implanted into the patient (paragraph 0160 - test stimulation is given to test the level of stimulation suitable for the patient);
wherein the target sensation intensity modulation voltage is a maximum voltage that the patient can tolerate during application of the test voltage ramp (paragraph 0160 - test stimulation is given to test the level of stimulation suitable for the patient; paragraph 0161 – stimulation current can be ramped up until patient indicates a response to the test stimulation [maximum tolerance]); and 
alternatively, Kaula teaches wherein the therapy ramp-up time is a set percentage of the therapeutic dose duration (figure 33A, time to reach peak amplitude [ramp up time] is shown to be a part/percentage of the total stimulation time); and 
setting the therapeutic dose using the estimated peak modulation voltage (paragraph 0176 -stimulation parameter is set based on the ramped up stimulation voltage [as disclosed in paragraph 0003], toward the maximum limit value).
Sachs and Kaula are both analogous arts as they are both within the field of implantable nerve stimulators. Therefore, it would have been obvious to one of ordinary skill in the art before the 
	The combined invention does not teach estimating the peak modulation voltage as a square root of a product of the therapy ramp-up time and the target sensation intensity modulation voltage.
	Kroll teaches a method of setting a therapeutic dose of a neuromodulator implanted into a patient comprising estimating the peak modulation voltage as a square root of a product of the therapy ramp-up time and the target sensation intensity modulation voltage (figure 8, peak capacitor voltage for medium voltage therapy [MVT] is shown through a voltage curve represented by the square root of the charged capacitor voltage and time). 
The combined invention of Sachs and Kaula as well as Kroll are analogous arts as they are all within the field of nerve stimulators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the teachings of Kroll in order to charge the capacitor/energy source for electrotherapy stimulation delivery. 

Re. claim 2, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 1, and Kaula further teaches the method wherein the target sensation intensity modulation voltage is a maximum patient-tolerable modulation voltage (paragraph 0128 – for patient’s safety, an upper limit or maximum level as to how much stimulation can be ramped up without discomfort is established).

Re. claim 3, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 1, and Sachs further teaches the method wherein the therapy 

Re. claim 4, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 1, and Sachs further teaches the method wherein the therapeutic dose duration is set to be 30 minutes (figure 15, stimulations sessions can go upwards of 30 minutes to 60 minute maximum, as disclosed in paragraph 0141).

Re. claim 5, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 1, and Kaula further teaches the method wherein determining the target sensation intensity modulation voltage comprises determining the voltage of the test voltage ramp being applied when a patient-reported feedback indicating the strongest sensation that the patient can tolerate for a therapeutic dose is received during the application of the test voltage ramp (paragraph 0060 – patient provides feedback to the system, where clinician programmer [CP] establishes the stimulation protocol based on the feedback given by the patient in the patient feedback device [PFD]).

Re. claim 8, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 1, and Kaula further teaches the method further comprising determining a minimum patient-detectable modulation voltage that is specific to the patient from the test voltage ramp (paragraph 0060 – patient-feedback device [PFD] is activated when the patient feels paresthesia or pain when setting the stimulation protocol) and further wherein setting the therapeutic dose comprises using the minimum patient-detectable modulation voltage as a starting voltage for the 

Re. claim 9, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 8, and Kaula further teaches the method wherein determining the minimum patient-detectable modulation voltage comprises receiving patient reported feedback during the application of the test voltage ramp (paragraph 0060 – patient feedback device [PFD] is activated to provide feedback from the patient when the patient feels paresthesia or pain).

Re. claim 10, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 1, and Kaula further teaches the method wherein setting the therapeutic dose comprises setting the therapeutic dose in the implanted neuromodulator or a controller in communication with the implanted neuromodulator (paragraph 0056 – patient feedback device [PFD] is programmed within a controller to develop the stimulation protocol for therapeutic dose in the IPG).


Re. claim 11, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 1, and Kaula further teaches the method further comprising, prior to setting the therapeutic dose using the estimated peak modulation voltage, setting one or more of: the therapeutic dose duration, the therapy ramp-up time to reach the peak modulation voltage, and 

Re. claim 12, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 1, and Kaula further teaches the method further comprising setting a high-frequency component of the test voltage ramp applied and setting a high-frequency component of the therapeutic dose to the high-frequency component of the test voltage ramp applied (figure 18A, block 720 sets the stimulation frequency of the electric stimuli provided by the electrodes).

	Re. claim 14, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 1, and Sachs further teaches the method further comprising setting an alternative therapeutic dose of the neuromodulator implanted into a patient, wherein alternative therapeutic dose comprises an alternative peak modulation voltage that is between about 60% and 95% of the peak modulation voltage (paragraph 0032 – stimulation pulse amplitudes can be programmed within a range of 0.1 to 7mA or 2 to 5 mA as an alternative peak).

Re. claim 17, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 16, and Kaula further teaches the system wherein the target sensation intensity modulation voltage is a maximum patient-tolerable modulation voltage (paragraph 0128 – for patient’s safety, an upper limit or maximum level as to how much stimulation can be ramped up without discomfort is established). 

Re. claim 18, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 16, and Sachs further teaches the system wherein the therapy ramp-up time to the peak modulation voltage is set to be half of the therapeutic dose duration (figure 9 – On Ramp [ramp-up] time is shown to reach its maximum stimulation pulse level in half the stimulation duration time). 

Re. claim 19, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 16, and Sachs further teaches the system wherein the therapeutic dose duration is set to be 30 minutes (figure 15, stimulations sessions can go upwards of 30 minutes to 60 minute maximum, as disclosed in paragraph 0141). 

Re. claim 20, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 16, and Kaula further teaches the system wherein determining the target sensation intensity modulation voltage comprises determining the voltage of the test voltage ramp being applied when a patient-reported feedback indicating the strongest sensation that the patient can tolerate for a therapeutic dose is received during the application of the test voltage ramp (paragraph 0060 – patient provides feedback to the system, where clinician programmer [CP] establishes the stimulation protocol based on the feedback given by the patient in the patient feedback device [PFD]). 

Re. claim 23, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 16, and Kaula further teaches the system wherein the computer-implemented method further comprises: determining a minimum patient-detectable modulation voltage that is specific to the patient from the test voltage ramp (paragraph 0060 – patient-feedback device [PFD] is activated when the patient feels paresthesia or pain when setting the stimulation protocol) and further wherein setting the therapeutic dose comprises using the minimum patient-detectable modulation voltage as a starting voltage for the therapeutic dose (figure 13, three sweeps are performed to result in a best selection of electrodes for paresthesia - after pain area sweep 585 to identify optimal electrodes for paresthesia is performed, the stimulation parameters are adjusted 590 and saved 595 as a starting voltage for stimulation, as further disclosed in paragraph 0092).

Re. claim 24, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 16, and Kaula further teaches the system wherein determining the minimum patient-detectable simulation voltage comprises receiving patient reported feedback during the application of the test voltage ramp (paragraph 0060 – patient feedback device [PFD] is activated to provide feedback from the patient when the patient feels paresthesia or pain).

Re. claim 25, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 16, and Kaula further teaches the system wherein setting the therapeutic dose comprises setting the therapeutic dose in the implanted neuromodulator or a controller in communication with the implanted neuromodulator (paragraph 0056 – patient feedback device [PFD] is programmed within a controller to develop the stimulation protocol for therapeutic dose in the IPG).

Re. claim 26, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 16, and Kaula further teaches the system wherein the computer-implemented method further comprises, prior to setting the therapeutic dose using the estimated peak modulation voltage, setting one or more of: the therapeutic dose duration, the therapy ramp-up time to reach the peak modulation voltage, and the sustained peak modulation time (figure 18A, stimulation duration is established in block 720 before the therapeutic dose is set in block 740, as further disclosed in paragraph 0100).

	Re. claim 27, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 16, and Kaula further teaches the system wherein the computer-implemented method further comprises setting a high-frequency component of the test voltage ramp applied and setting a high-frequency component of the therapeutic dose to the high-frequency component of the test voltage ramp applied (figure 18A, block 720 sets the stimulation frequency of the electric stimuli provided by the electrodes).

Re. claim 29, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 16, and Sachs further teaches the system wherein the computer-implemented method further comprises: setting an alternative therapeutic dose of the neuromodulator implanted into a patient, wherein alternative therapeutic dose comprises an alternative peak modulation voltage that is between about 60% and 95% of the peak modulation voltage (paragraph 0032 – stimulation pulse amplitudes can be programmed within a range of 0.1 to 7mA or 2 to 5 mA as an alternative peak). 

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs (US 2014/0046398A1) in view of Kaula (US 2016/0361542 A1) and in further view of Kroll (US 2013/0035735 A1) as applied to claims 1-5, 8-12, 14, 16-20, 23-27 and 29 above, and further in view of Wacnik (US 2013/0289667 A1) [cited previously].
	Re. claim 13, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 12, but does not teach the test voltage ramp applied is between 1 kHz and 100 kHz.
	Wacnik teaches the method wherein the high-frequency component of the test voltage ramp applied is between 1 kHz and 100 kHz (figure 5A, ramp schedule that defines the ramp of amplitude 74 may be selected based on a stimulation pulse frequency of 1000 Hz, as further disclosed in paragraph 0095).
The combined inventions of Sachs and Kaula as well as Wacnik are all analogous arts as they are within the field of implantable nerve stimulators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention of Sachs, Kaula and Kroll to incorporate the teachings of Wacnik in order to establish stimulation parameters acceptable for the patient based on the stimulation frequencies (including 1000 Hz) and ramping schedules (paragraph 0027).

Re. claim 28, the combined invention of Sachs, Kaula and Kroll teaches all of the elements of the claimed invention as stated above in claim 16, but does not teach the test voltage ramp applied is between 1 kHz and 100 kHz.
Wacnik teaches the system wherein the high-frequency component of the test voltage ramp applied is between 1 kHz and 100 kHz (figure 5A, ramp schedule that defines the ramp of amplitude 74 may be selected based on a stimulation pulse frequency of 1000 Hz, as further disclosed in paragraph 0095).
The combined inventions of Sachs and Kaula as well as Wacnik are all analogous arts as they are within the field of implantable nerve stimulators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention of Sachs, Kaula and Kroll to incorporate the teachings of Wacnik in order to establish stimulation parameters acceptable for the patient based on the stimulation frequencies (including 1000 Hz) and ramping schedules (paragraph 0027). 

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. 
Regarding claims 1-5, 8-12-14-20, 23-29, both Sachs and Kaula teaches the therapy ramp-up time is a set percentage of the therapeutic dose duration, shown in figure 9 of Sachs as the ramp-up time (shown in red) to reach the maximum stimulation amplitude is a part/percentage of the total stimulation cycle duration, roughly 33% of the total duration; and

    PNG
    media_image1.png
    253
    551
    media_image1.png
    Greyscale

In figure 33A of Kaula, which shows the ramp-up time, or time to reach the peak stimulation pulse amplitude, to be a part/percentage of the total stimulation duration, roughly 45% of the total duration, as shown.

    PNG
    media_image2.png
    225
    392
    media_image2.png
    Greyscale

As for the Kroll reference, figure 8 is depicts the MVT voltage showing the peak voltage at 11 seconds, with the curve being a square root function of the time with respect to the voltage, with the voltage squared being proportional to the energy in the capacitor, showing the voltage curve with a function as a square root function of the time and voltage. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bradley (US 2017/0333701 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792